                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 16-11423-aih
David L. Wallace                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: athre                        Page 1 of 1                          Date Rcvd: Mar 01, 2019
                                      Form ID: pdf746                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 03, 2019.
db             +David L. Wallace,   1506 Wayne Avenue,   Lakewood, OH 44107-3425
cr              American InfoSource LP as agent for Spot Loan,    PO Box 248838,   Oklahoma City, OK 73124-8838
                General Motors,   Attn: Payroll Department,    Payroll Service/wage Attachment,   P.o. Box 62650,
                 Phoenix,, AZ 85082-2650

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Mar 01 2019 22:13:42     Cynthia J. Thayer,
                 US Department of Justice,   201 Superior Avenue,   Suite 441,   Cleveland, OH 44114-1234
cr             +E-mail/PDF: rmscedi@recoverycorp.com Mar 01 2019 22:28:34
                 Recovery Management Systems Corporation,   25 S.E. 2nd Avenue, Suite 1120,
                 Miami, FL 33131-1605
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Bank of America, N.A.
cr                PennyMac Loan Services, LLC
*                +David L.Wallace,   1506 Wayne Ave.,   Lakewood,, Oh 44107-3425
                                                                                                                    TOTALS: 2, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 1, 2019 at the address(es) listed below:
              Edward A. Bailey    on behalf of Creditor    PennyMac Loan Services, LLC bknotice@reimerlaw.com
              Edward J. Boll, III    on behalf of Creditor    Bank of America, N.A. nohbk@lsrlaw.com
              Edward J. Boll, III    on behalf of Creditor    PennyMac Loan Services, LLC nohbk@lsrlaw.com
              Lauren A. Helbling    ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
              Peter Michael O’Grady    on behalf of Creditor    PennyMac Loan Services, LLC
               bankruptcy2@kamancus.com
              Renee Heller     on behalf of Debtor David L. Wallace rhlegal@aol.com
                                                                                              TOTAL: 6




         16-11423-aih           Doc 34       FILED 03/03/19            ENTERED 03/04/19 00:19:49                    Page 1 of 3
                                                    1611423OrdSustObj(Doc 1611423)




  The court incorporates by reference in this paragraph and adopts as the findings
  and orders of this court the document set forth below. This document was signed
  electronically on March 1, 2019, which may be different from its entry on the record.



  IT IS SO ORDERED.                                                                     ENTERED UNDER ADMINISTRATIVE
                                                                                        ORDER NO. 02-10: TERESA D. UNDERWOOD,
                                                                                        CLERK OF COURT
                                                                                        BY: ____________________________
                                                                                            /s/ A. A. Threatt
  Dated: March 1, 2019                                                                      Deputy Clerk


                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

  In re:     David L. Wallace                                                        ) Case No. 16-11423
             ###-##-0646                                                             ) Chapter 13 Proceedings
                 Debtor(s)                                                           ) Judge Arthur I. Harris

        AMENDED ORDER DIRECTING EMPLOYER TO MAKE DEDUCTIONS FROM
          DEBTOR-EMPLOYEE’S WAGES, COMBINED WITH RELATED ORDERS

  To:      General Motors,

         The above named Debtor has filed bankruptcy under Chapter 13 of the Bankruptcy Code.
  As a result, all of the Debtor’s future earnings are under the exclusive jurisdiction of this Court.
  Based on the Debtor’s filings, the Debtor’s employer is:

           General Motors
           Attn: Payroll Department
           Payroll Service/wage Attachment
           P.o. Box 62650
           Phoenix, AZ 85082-2650
           (866) 245-5957

           In accordance with the relevant provisions of the Debtor’s proposed plan,

         IT IS, THEREFORE, ORDERED, under 11 U.S.C. §§ 1325(c) and 1326, that the Debtor’s
  employer immediately deduct $1,838.60 per month and the same amount each month thereafter
  from the Debtor’s wages, salary, commissions, and all other earnings or income and promptly
  forward the amounts deducted to the Chapter 13 Trustee until further order of this Court. The
  Chapter 13 Trustee’s name and address are:




16-11423-aih      Doc 34     FILED 03/03/19        ENTERED 03/04/19 00:19:49                                    Page 2 of 3
                                      Lauren A. Helbling, Trustee
                                            P.O. Box 593
                                       Memphis, TN 38101-0593

                       Include the case number shown above with all payments

         IT IS FURTHER ORDERED, under 11 U.S.C. § 362(a), that the EMPLOYER SHOULD
  CEASE ALL FURTHER DEDUCTIONS FOR GARNISHMENT, WAGE ASSIGNMENTS, OR
  CREDIT UNIONS unless specifically authorized by this Court or until this Order is modified or
  vacated; however, deductions for child support ordered by the Common Pleas Court or Domestic
  Relations Court may continue.

         IT IS FURTHER ORDERED that if the Debtor’s employment terminates during the term of
  the bankruptcy plan, the employer is to notify the Chapter 13 Trustee.

  By submitting this form the Trustee certifies that this form is identical in all respects to the official
  form.

  Submitted by:

  /s/ Lauren A. Helbling
  LAUREN A. HELBLING (#0038934)
  Chapter 13 Trustee
  200 Public Square, Suite 3860
  Cleveland OH 44114-2321
  Phone (216) 621-4268       Fax (216) 621-4806
  Ch13trustee@ch13cleve.com
                                          SERVICE LIST

  Lauren A. Helbling, Chapter 13 Trustee
  (served via ECF)

  Office of the U.S. Trustee
  (served via ECF)

  Renee Heller, Attorney for Debtor(s)
  (served via ECF)

  David L. Wallace, Debtor(s)
  1506 Wayne Ave.
  Lakewood, Ohio 44107

  General Motors
  Attn: Payroll Department
  Payroll Service/wage Attachment
  P.o. Box 62650
  Phoenix, AZ 85082-2650


                                                    ###




16-11423-aih      Doc 34       FILED 03/03/19       ENTERED 03/04/19 00:19:49               Page 3 of 3
